

117 HR 1433 IH: Helen Keller National Center Reauthorization Act of 2021
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1433IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mr. Pocan (for himself, Mr. Cole, Mr. Suozzi, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo reauthorize the Helen Keller National Center for Youths and Adults Who Are Deaf-Blind.1.Short titleThis Act may be cited as the Helen Keller National Center Reauthorization Act of 2021.2.Helen Keller National Center ReauthorizedThe first sentence of section 205(a) of the Helen Keller National Center Act (29 U.S.C. 1904(a)) is amended by striking 1999 through 2003 and inserting 2021 through 2025.